     
Incentive Stock Option Grant Agreement
  Exhibit 10.1

1. These Incentive Stock Options for the number of shares of Common Stock
indicated on the grant summary page (the “Incentive Stock Options”) are granted
to you under and are governed by the terms and conditions of the 2013
Performance Plan of The Goodyear Tire & Rubber Company, adopted effective
April 15, 2013, as amended (the “Plan”), and this Grant Agreement. As your stock
options are conveyed and managed online, your online acceptance constitutes your
agreement to and acceptance of all terms and conditions of the Plan and this
Grant Agreement. You also agree that you have read and understand the Plan and
this Grant Agreement. Capitalized terms used but not defined in this Grant
Agreement have the meanings set forth in the Plan.

2. You may exercise the Incentive Stock Options granted pursuant to this Grant
Agreement through (1) a cash payment in the amount of the full option exercise
price of the shares being purchased (including a simultaneous exercise and sale
of the shares of Common Stock thereby acquired and use of the proceeds from such
sale to pay the exercise price, to the extent permitted by law) (a “cash
exercise”), (2) a payment in full shares of Common Stock having a Fair Market
Value on the date of exercise equal to the full option exercise price of the
shares of Common Stock being purchased (a “share swap exercise”), or (3) a
combination of the cash exercise and share swap exercise methods. Any exercise
of these Incentive Stock Options shall be by written notice stating the number
of shares of Common Stock to be purchased and the exercise method, accompanied
with the payment, or proper proof of ownership if the share swap exercise method
is used. You shall be required to meet the tax withholding obligations arising
from any exercise of Incentive Stock Options.

3. As further consideration for the Incentive Stock Options granted to you
hereunder, you must remain in the continuous employ of the Company or one or
more of its Subsidiaries from the Date of Grant to the date or dates the
Incentive Stock Options become exercisable as set forth on the grant summary
page of this Grant Agreement before you will be entitled to exercise the
Incentive Stock Options granted. The Incentive Stock Options you have been
granted shall not in any event be exercisable after your termination of
employment except as provided in paragraph 4 below for Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries), death, Disability (defined as termination of employment while
receiving benefits under a long-term disability income plan provided by a
government or sponsored by the Company or one of its Subsidiaries), or
termination of your employment by the Company and its Subsidiaries other than
for Cause (as defined below). For the avoidance of doubt, the Incentive Stock
Options you have been granted shall not be exercisable after termination of
employment as a result of your voluntary resignation.

4. The Incentive Stock Options terminate automatically and shall not be
exercisable by you from and after the date on which you cease to be an employee
of the Company or one of its Subsidiaries for any reason other than your death,
Retirement, Disability, or termination of your employment by the Company and its
Subsidiaries other than for Cause. In the event of your death, Retirement or
Disability while an employee of the Company or one of its Subsidiaries (and
having been an employee continuously since the Date of Grant) on any date which
is more than six (6) months after the Date of Grant of the Incentive Stock
Options specified on the grant summary page of this Grant Agreement, the Stock
Options shall become immediately exercisable and, except as provided below in
the event of your death while an employee, shall be exercisable by you for the
lesser of (a) the remainder of the term of the original Incentive Stock Option
grant or (b) five years. In the event of your death while an employee, such
Stock Options may be exercised for the lesser of (x) the remainder of the term
of the original Incentive Stock Option grant or (y) three years after your date
of death by the person or persons to whom your rights in the options passed by
your will or according to the laws of descent and distribution. The Incentive
Stock Options shall become Non-Qualified Stock Options three months following
your Retirement or Disability, provided, if you are disabled within the meaning
of Code Section 22(e)(3), the Incentive Stock Options shall become Non-Qualified
Stock Options one year following such disability. In the event of termination of
your employment by the Company and its Subsidiaries other than for death,
Disability or Cause, any vested Incentive Stock Options shall remain exercisable
by you for three months following the date of termination of your employment.
“Cause” means (i) the continued failure by you to substantially perform your
duties with the Company or its affiliates (other than any such failure resulting
from your incapacity due to physical or mental illness), (ii) your engaging in
conduct which is demonstrably injurious to the Company or its affiliates,
monetarily or otherwise, (iii) your committing any felony or any crime involving
fraud, breach of trust or misappropriation, or (iv) any breach or violation of
any agreement relating to your employment with the Company or its affiliates
where the Committee, in its sole but reasonable discretion, determines that such
breach or violation materially and adversely affects the Company or any
affiliate. Nothing contained herein shall restrict the right of the Company or
any of its Subsidiaries to terminate your employment at any time, with or
without Cause.

5. The Incentive Stock Options shall not in any event be exercisable after the
expiration of ten years from the Date of Grant specified on the grant summary
page of this Grant Agreement and, to the extent not exercised, shall
automatically terminate at the end of such ten-year period.

6. Certificates, or other evidence of beneficial ownership, for the shares of
Common Stock purchased will be deliverable to you or your agent, duly accredited
to the satisfaction of the Company, at the principal office of the Company in
Akron, Ohio, or at such other place acceptable to the Company as may be
designated by you.

7. In the event your employment with the Company and its Subsidiaries is
terminated (by retirement or otherwise) and within 18 months after such
termination date you accept employment with a competitor of, or otherwise engage
in competition with, the Company, the Committee, in its sole discretion, may
require you to return, or (if not received) to forfeit, to the Company the
economic value of the Incentive Stock Options granted hereunder which you have
realized or obtained by your exercise at any time on or after the date which is
six months prior to the date of your termination of employment with the Company.
Additionally, all Stock Options granted to you hereunder which you have not
exercised shall be automatically cancelled upon commencement of your competitive
engagement.

8. Each Incentive Stock Option granted is not transferable by you otherwise than
by will or the laws of descent and distribution, and is exercisable during your
lifetime only by you.

9. All rights conferred upon you under the provisions of this Grant Agreement
are personal and, except under the provisions of paragraph 8 of this Grant
Agreement, no assignee, transferee or other successor in interest shall acquire
any rights or interests whatsoever under this Grant Agreement, which is made
exclusively for the benefit of you and the Company.

10. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

11. Each Incentive Stock Option may be exercised only at the times and to the
extent, and is subject to all of the terms and conditions, set forth in this
Grant Agreement and in the Plan, including any rule or regulation adopted by the
Committee.

